UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
EQUAL OPPORTUNITY EMPLOYMENT                                   :
COMMISSION,                                                    :
                                                               :
                                             Plaintiff,        :     SHORT-FORM
                                                               :     MEMORANDUM & ORDER
                           -against-                           :
                                                               :     15-CV-5370 (ENV) (PK)
AZ METRO DISTRIBUTORS, LLC,                                    :
                                                               :
                                             Defendant.        :
-------------------------------------------------------------- x
VITALIANO, D.J.

          Jury selection in this case is scheduled to begin on September 16, 2019. Plaintiff Equal

Employment Opportunity Commission (“EEOC”) and defendant AZ Metro Distributors, LLC

(“AZ Metro”) have filed numerous final pre-trial motions and motions in limine. Dkt. 150-58,

160. Having considered the submissions of the parties, the Court resolves the motions in the

manner and for the reasons as set forth below. 1

                        Request                                                 Ruling

                                   I.       Defendant’s Motions to Bifurcate

    (A) Defendant moves to bifurcate the trial in            (A) Defendant moves to bifurcate trial of the

    order to provide separate trials of the claims           claims of Archibald Roberts and Cesar

    advanced on behalf of each claimant pursuant             Fernandez pursuant to Federal Rule of Civil




1
    Though AZ Metro styled its “Motions to Bifurcate” as motions in limine, the Court addresses
these pre-trial motions first.



                                                         1
to Federal Rule of Civil Procedure 42(b).             Procedure 42(b), “[f]or convenience, to avoid

Def.’s Mem. (Dkt. 160) at 16-19. Practically          prejudice, or to expedite and economize, the

speaking, the request for bifurcation is in the       court may order a separate trial of one or

nature of severance.                                  more separate issues, claims, crossclaims,

                                                      counterclaims, or third-party claims.” See

                                                      also Def. Mem. at 16-17. In the Second

                                                      Circuit, it is well-established that bifurcation

                                                      rests “firmly within the discretion of the trial

                                                      court.” Katsaros v. Cody, 744 F.2d 270, 278

                                                      (2d Cir. 1984) (quoting In Re Master Key

                                                      Antitrust Litig., 528 F.2d 5, 14 (2d Cir.

                                                      1975)). Defendant’s arguments fall well short

                                                      of the standard in Federal Rule of Civil

                                                      Procedure 42(b). The bifurcation of the case

                                                      with separate juries empaneled for the claims

                                                      of Roberts and Fernandez would not serve the

                                                      interests of judicial economy and expedition.

                                                      The alleged termination of both claimants in

                                                      violation of the Age Discrimination in

                                                      Employment Act (“ADEA”) occurred on the

                                                      same day in the same department. Pl.’s Opp.

                                                      (Dkt. 160-42) at 16. Even the defense

                                                      asserted against each claim overlaps. Neither




                                                  2
                                                  were fired, AZ Metro says, each resigned and

                                                  were not discharged. Id. Accordingly, there

                                                  is substantial overlap to be expected with

                                                  respect to evidence and legal issues. This is

                                                  hardly surprising where the claims are of co-

                                                  workers working in the same department.

                                                  That’s why bifurcation in such situations, is

                                                  “thus the exception, not the rule, and the

                                                  movant must justify bifurcation on the basis

                                                  of the substantial benefits that it can be

                                                  expected to produce.” Lewis v. City of New

                                                  York, 689 F. Supp. 2d 417, 428 (E.D.N.Y.

                                                  2010). Here, defendant has not justified the

                                                  additional time and resources required to

                                                  bifurcate the trial with substantial benefits.

                                                  Defendant’s claims of potential prejudice and

                                                  alleged lack of evidence (Def.’s Mem. at 18)

                                                  do not outweigh the other factors.

                                                  Accordingly, the motion is denied.

(B) Defendant moves to bifurcate the trial        (B) The same rule, case law and

between the liability and damages phases          considerations apply as in I(A), supra.

pursuant to Federal Rule of Civil Procedure       Legion among arguments of the tort defense

42(b). Def.’s Mem. at 19-21.                      bar, AZ Metro protests that any reference to




                                              3
                                                  damages before a determination of liability

                                                  would “prejudice defendant by confusing or

                                                  misleading the jury”, relying upon Katsaros v.

                                                  Cody, 744 F.2d at 278 (separating the

                                                  prudence of a bank loan from the amount of

                                                  money eventually lost).

                                                  Presumably, such an argument might be a

                                                  winning one in the rare case, but not here

                                                  where the issues of liability and damages are

                                                  intertwined and rely upon overlapping

                                                  testimonial and documentary evidence

                                                  including a potential finding of “willful”

                                                  action by defendant thereby triggering

                                                  liquidated damages. See Pl.’s Opp. at 16

                                                  (citing 29 U.S.C. § 626(b)). Stated in plain

                                                  terms, AZ Metro has not met its burden under

                                                  Rule 42. Its motion is denied.

                             II.    Defendant’s Motions in limine

(A) Defendant moves to exclude any claim or       (A) Any relevance (Fed. R. Evid. 401) and

evidence regarding defendant’s former             probative value of evidence regarding

employee Thomas Marigliano’s change of            defendant’s former employee Marigliano’s

position in February 2011 at AZ Metro, and        employment history and departure from AZ

his departure from AZ Metro on January 31,        Metro is outweighed by its potential prejudice




                                              4
2014. Def.’s Mem. at 2-16.                       and risk of confusion for the jury. Fed. R.

                                                 Evid 403; see also Delaney v. Bank of Am.

                                                 Corp., 908 F. Supp. 2d 498, 504–05

                                                 (S.D.N.Y. 2012), aff'd, 766 F.3d 163 (2d Cir.

                                                 2014) (Excluding evidence of “two other

                                                 ADEA-covered employees in other groups at

                                                 BoA [who] were also laid off in 2010”.);

                                                 Leopold v. Baccarat, Inc., 174 F.3d 261, 271

                                                 (2d Cir. 1999). Defendant’s motion is

                                                 granted.

(B) AZ Metro moves to exclude any claim or       (B) Defendant has already acknowledged that

evidence regarding New York State                it told both Roberts and Fernandez it would

Department of Labor Unemployment                 not, and ultimately it did not, contest their

Insurance Records as to Archibald Roberts        claims for unemployment insurance. See e.g.

and Cesar Fernandez. Def.’s Mem. at 21-22.       Def.’s Opp. to Pl.’s Motion #2 (Dkt. 151-1) at

                                                 3-4, 7. The jury’s time shall not be needlessly

                                                 wasted by the introduction of documents to

                                                 establish facts that are not disputed. These

                                                 facts should be the subject of a stipulation.

                                                 The Court anticipates that such a stipulation

                                                 will be submitted at the final pre-trial

                                                 conference scheduled for September 12, 2019




                                             5
                                                  and ruling on the motion is deferred until

                                                  then.

(C) Defendant moves to exclude evidence of        (C) The subject document is clearly an out of

any claim regarding the draft charge of           court statement and subject to exclusion under

discrimination of Archibald Roberts as “a         the hearsay rules. It may, of course, be

classic-out-of-court statement…inadmissible       offered if for a purpose recognized as an

to prove the truth of the matter asserted”.       exception to the hearsay rule or for some

Def.’s Mem. at 22-23.                             purpose other than for the truth of the asserted

                                                  statement. The ruling must abide the proffer.

(D) AZ Metro moves for leave to offer             (D) For the reasons set forth in the Court’s

evidence regarding alleged “EEOC bias”.           rulings on Plaintiff’s motions in limine at

Def.’s Mem. at 24-30.                             III(C) and (D), infra, defendant’s motion is

                                                  denied.



(E) Defendant moves to exclude “evidence of       (E) Defendant’s motion to exclude evidence

damages based upon the failure to mitigate        of damages based on the failure of claimants’

damages”. Def.’s Mem. at 30-35.                   mitigation is denied. EEOC will have the

                                                  opportunity to offer proof of damages and AZ

                                                  Metro will have its opportunity to prove

                                                  failure to mitigate to the extent case law

                                                  permits.

(F) AZ Metro moves to exclude “any                (F) To the extent that this even qualifies as a

reference, statement, or argument related         motion in limine, without a specific showing




                                              6
undisclosed mitigations of damages”. Def.’s           of EEOC’s failure to comply with an

Mem. at 35-36.                                        appropriate discovery request, it is denied on

                                                      that basis. Without such a showing, it is

                                                      merely a restatement of the law whereby

                                                      damages evidence sought in discovery but not

                                                      produced is inadmissible. Either party is free

                                                      to object to any such attempted admission in

                                                      violation of this rule. See Fed. R. Civ. Pro 26;

                                                      37.

(G) AZ Metro moves to exclude “any                    (G) Defendant’s motion is denied for the

reference, statement, or argument related to          reasons stated in the ruling in II(F), supra.

evidence not previously produced”. Def.’s

Mem. at 36.

(H) Defendant moves to exclude “any                   (H) Evidence Rule 408 bars the admission of

reference, statement, or argument related to          evidence relating to settlement discussions.

any conciliation or settlement efforts”. Def.’s       This motion is unopposed and is granted for

Mem. at 36.                                           this reason.

(I) AZ Metro moves to exclude “any                    (I) Defendant’s motion is denied, in principal

reference, statement, or argument related to          part, for the reasons set forth in the ruling in

an undisclosed methodology as a measure of            II(F), supra.

damages, including a specific amount related          Ultimately, the damages scheme set forth in

to compensatory or punitive damages”.                 29 U.S.C. § 626(b) is controlling of the

Def.’s Mem. at 36-38.                                 propriety of evidence on this score. In the




                                                  7
    connection, the Court observes that, although

    “the Second Circuit has not prohibited parties

    from suggesting particular damages amounts

    to the jury, [but] it has cautioned against this

    practice.” Bermudez v. City of New York, No.

    15-cv-3240 (KAM) (RLM), 2019 WL

    136633, at *10 (E.D.N.Y. Jan. 8, 2019)

    (citing Ramirez v. N.Y.C. Off-Track Betting

    Corp., 112 F.3d 38, 40 (2d Cir. 1997)). The

    question of whether to permit such argument

    by counsel is “left to the discretion of the trial

    judge.” Lightfoot v. Union Carbide Corp.,

    110 F.3d 898, 912-13 (2d Cir. 1997).

    Therefore, the Court cautions that plaintiff

    will only be permitted, and solely in the

    context of closing argument, to state what

    liability the evidence has established, what

    damages it has caused and to submit a

    specific dollar amount that plaintiff contends

    is the summation of any claims of lost wages,

    prejudgment interest and a potential award of

    liquidated damages (but not punitive

    damages). The Court will instruct the jury, as




8
                                                   it does in every case, that statements by

                                                   lawyers in closing are nothing more than

                                                   argument. See Edwards v. City of New York,

                                                   No. 08-2199 TLM, 2011 WL 2748665, at *2

                                                   (E.D.N.Y. July 13, 2011); see also Lightfoot

                                                   v. Union Carbide Corp., 110 F.3d 898, 912

                                                   (2d Cir. 1997).

(J) Defendant moves to exclude “hearsay”.          (J) This request, essentially, duplicates

Def.’s Mem. at 36-38.                              defendant’s request in II(C), supra. The

                                                   ruling is the same.

(K) AZ Metro moves to exclude “any                 (K) Although it is hard to fathom why there

reference, statement, or argument related to       might be any issue, there will be no

defendant’s Motions in Limine”. Def.’s             discussion at any time before the jury

Mem. at 38-39.                                     regarding any motion or ruling by the Court,

                                                   regardless when made.

                               III.    Plaintiff’s Motions in Limine

(A) EEOC moves to exclude evidence not             (A) The motion duplicates defendant’s

previously provided in response to a               request at II(F), supra. The ruling is the

discovery request. Dkt. 150.                       same.

(B) EEOC moves to exclude evidence of job          (B) Since the basis for the request is not

performance. Dkt. 151.                             attributed to a specific rule, it is presumed that

                                                   plaintiff contends that job performance is not

                                                   relevant (Fed. R. Evid. 401), but, if so, its




                                               9
 prejudice outweighs its probative value (Fed.

 R. Evid 403). At any rate, evidence

 concerning the facts and circumstances

 around the time of the end of employment is

 relevant to allegations of age discrimination,

 regardless of whether the defense is one of

 “improper discharge” or “resignation”. Pl.’s

 Mot. (Dkt. 151) at 1. The Second Circuit has

 found job performance to be a relevant factor

 in assessing whether discrimination occurred.

 See e.g. Delaney v. Bank of Am. Corp., 766

 F.3d 163, 169 (2d Cir. 2014) (Affirming a

 summary judgment grant in favor of the

 employer in an age discrimination case where

 “the evidence supports BoA’s assertion that

 Delaney was terminated because of his poor

 performance” and noting “we do not sit as a

 super-personnel department that reexamines

 an entity's business decisions.”

 (quoting Scaria v. Rubin, 117 F.3d 652, 655

 (2d Cir.1997))). To be precise, evidence of

 job performance is “relevant probative

 evidence” in unfair discrimination or




10
                                              retaliation claims. McPartlan-Hurson v.

                                              Westchester Cmty. Coll., No. 13-cv-2467

                                              (NSR)(LMS), 2018 WL 4907610, at *4

                                              (S.D.N.Y. Oct. 9, 2018). Accordingly, the

                                              plaintiff’s motion, on these grounds, to

                                              exclude evidence relating to the job

                                              performance of Roberts and Fernandez is

                                              denied.

(C) EEOC moves to exclude evidence relating (C) In line with the case law, see E.E.O.C. v.

to “the scope or substance of the EEOC’s      Sterling Jewelers Inc., 801 F.3d 96, 101 (2d

investigation”. Dkt. 152.                     Cir. 2015), the parties agree that “evidence

                                              concerning the scope, substance and merits of

                                              the EEOC’s investigation of this lawsuit is

                                              irrelevant”. Def.’s Opp. (Dkt. 152-1) at 1.

                                              This request is denied as moot.

(D) Plaintiff moves to exclude evidence       (D) The Court has previously ruled that

relating to Monique Roberts. Dkt. 153.        discovery and affirmative defenses regarding

                                              Monique Roberts are both irrelevant and

                                              inappropriate. See Dkt. 58; 77; 119;

                                              September 15, 2017 Minute Order. Any such

                                              evidentiary purpose would be contrary to the

                                              law of the case, and moreover, in the unlikely

                                              event it is relevant, its prejudice would




                                            11
                                            swamp any probative value. See Fed. R. Evid

                                            401-403. Accordingly, the motion to

                                            preclude such evidence is granted and

                                            defendant is barred from referring to Monique

                                            Roberts’ employment at EEOC or suggesting

                                            that her role or actions played any role in the

                                            case or investigation.

(E) EEOC moves to exclude evidence of       (E) Plaintiff requests an order excluding “all

“lack of internal complaints”. Dkt. 154.    evidence, remarks and questions in the

                                            presence of the jury concerning the lack of

                                            internal complaints” by Fernandez and

                                            Roberts. Pl.’s Mot. (Dkt. 154) at 1.

                                            Defendant argues such evidence is relevant as

                                            it relates to the framework of cases where

                                            workplace harassment or constructive

                                            discharge is claimed. Def.’s Opp. (Dkt. 154-

                                            1) at 1-2.

                                            Whether an exception exists in such cases

                                            relates to an argument of constructive

                                            discharge. EEOC has not and represents that

                                            it will not at trial proceed on any such theory.

                                            Here, plaintiff has specifically claimed

                                            unlawful discharge due to age of two former




                                           12
                                              employees of AZ Metro in violation of

                                              Section 4 of the ADEA, 29 U.S.C. § 623(a).

                                              Complaint (Dkt. 1) ¶ 12. Plaintiff has not

                                              made a complaint of “constructive discharge”.

                                              Id.; see generally Pennsylvania State Police v.

                                              Suders, 542 U.S. 129, 147, 124 S. Ct. 2342,

                                              2354, 159 L. Ed. 2d 204 (2004) (Explaining a

                                              constructive discharge claim as one where

                                              plaintiff must show “working conditions so

                                              intolerable that a reasonable person would

                                              have felt compelled to resign.”) Therefore,

                                              evidence of the lack of internal complaints is

                                              not relevant, and, if relevant, is likely to

                                              mislead or confuse the jury and the evidence

                                              running afoul of either Rule 401 or Rule 403

                                              will be excluded. EEOC’s motion is granted.

(F) EEOC moves to exclude evidence            (F) To the extent the motion seeks to exclude

“regarding any source of income other than    evidence of unemployment received or sought

earned income”. Dkt. 155.                     by claimants, ruling is deferred pending

                                              resolution of the request at II(B), supra.

                                              To the extent this motion seeks a ruling on a

                                              potential “offset” of a potential damages

                                              award, given that such evidence is not




                                             13
                                                appropriate for consideration by the jury, see

                                                Dailey v. Societe Generale, 108 F.3d 451, 460

                                                (2d Cir. 1997); Meling v. St. Francis Coll., 3

                                                F. Supp. 2d 267, 275 (E.D.N.Y. 1998)

                                                (declining to offset a damages award

                                                following a jury verdict), the Court defers

                                                consideration at this time.

(G) EEOC moves for a ruling of evidence “of     (G) The motion is denied for the reasons set

Thomas Marigliano’s termination” to be          forth in the ruling in II(A), supra.

relevant. Dkt. 156.

(H) EEOC moves for authentication of A&T        (H) The records produced by AT&T have

phone records as business records. Dkt. 157.    been properly authenticated by AT&T. The

                                                redactions are covered by a protective order

                                                (Dkt. 97) entered by Magistrate Judge Kuo.

                                                See June 15, 2017 minute order. No appeal

                                                was taken. That ruling is the law of the case.

                                                Plaintiff’s motion (Dkt. 157) is granted. See

                                                Fed. R. Evid. 803(6); 902(11); 902(13).




                                               14
 (I) EEOC moves for a ruling that “evidence of (I) Plaintiff’s motion (Dkt. 158) is denied as

 prior consistent statements of Fernandez and    duplicative of Federal Rule of Evidence 801

 Roberts” is not hearsay. Dkt. 158.              and premature. The request is cut from the

                                                 same cloth as AZ Metro’s request at II(C),

                                                 supra. The ruling is the same.



       So Ordered.
Dated: Brooklyn, New York
       September 9, 2019
                                                          /s/ Eric N. Vitaliano
                                                          ERIC N. VITALIANO
                                                          United States District Judge




                                                15
